Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 1 of 40 PageID 562




             Exhibit 1:
          Preliminary
           Injunction
            Hearing
           Transcript
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 2 of 40 PageID 563
                                                                            1
   1                      UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
   2                             TAMPA DIVISION

   3                    Docket No. 8:18-cv-1062-VMC-TGW

   4   . . . . . . . . . . . . . . . .
                                     :
   5   ADAM WAYNE TYLER ROBERTS,     :
                                     :
   6                                 :
                 Plaintiff,          :       Tampa, Florida
   7                                 :       October 29, 2018
                     v.              :       2:47 p.m. - 3:08 p.m.
   8                                 :
       RICK SWEARINGEN,              :
   9   In his official capacity as   :
       Commissioner of the           :
  10   Florida Department of         :
       Law Enforcement,              :
  11                                 :
                 Defendant.          :
  12   . . . . . . . . . . . . . . . .

  13
          TRANSCRIPT OF MOTION FOR PRELIMINARY INJUNCTIVE RELIEF
  14              BEFORE THE HONORABLE THOMAS G. WILSON
                       UNITED STATES MAGISTRATE JUDGE
  15

  16   APPEARANCES:

  17   Counsel for Plaintiff:        Adam Roberts, Pro se

  18

  19   Counsel for Defendant:        Christopher Baum, Esquire
                                     Florida Attorney General's Office
  20                                 107 West Gaines Street
                                     Tallahassee, Florida 32301
  21
       Transcriptionist:      Nikki L. Peters, RPR, CRR, CRC, FPR
  22                          Federal Official Court Reporter
                              801 North Florida Avenue, Second Floor
  23                          Tampa, Florida     33602
                              courttranscripts@outlook.com
  24
       Proceedings recorded by FTR Gold Digital Recording.
  25   Transcript produced by Computer-Aided Transcription.
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 3 of 40 PageID 564
                                                                              2
   1                            P R O C E E D I N G S

   2   (Court called to order.)

   3                THE COURT:     This is a proceeding in

   4   Case No. 8:18-cv-106-VMC-33TGW, Roberts v. Swearingen.

   5                I'd ask that counsel identify themselves for the

   6   record.

   7                MR. ROBERTS:     I'm Adam Roberts.

   8                MR. BAUM:    Christopher Baum for the defendant,

   9   Your Honor.

  10                THE COURT:     Okay.     This is a hearing on a motion

  11   for a preliminary injunction by the plaintiff.           I have read

  12   the -- all the materials, including the exhibits, the

  13   affidavits and so on.        So you don't need to start at the

  14   beginning.     I'm well-versed in this matter.

  15                Mr. Roberts, you may proceed.

  16                MR. ROBERTS:     I just would say that there are

  17   several things that are required for an injunction.           And, of

  18   course, we know that you have to have irreparable injury.

  19   You need to -- that the threat -- the threat for that injury

  20   is immediate.     It's also that -- it's also that -- it's

  21   also -- serve the public interest, and the balance of harm

  22   has to reach in my favor.           And I believe that all of these

  23   fit the (inaudible) in this case.

  24                Specifically, I would like to say the substantial

  25   threat of irreparable harm is -- would be ... one second --
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 4 of 40 PageID 565
                                                                            3
   1   a chilling effect.       Right?     So let's say if -- if -- let's

   2   call the chilling effect so (inaudible) causes people to

   3   hesitate to exercise its Second Amendment right.

   4               THE COURT:     That's a First Amendment claim, not a

   5   Second Amendment claim.

   6               MR. ROBERTS:     Can it apply to a Second Amendment

   7   as well?

   8               THE COURT:     Do you have any authority that it

   9   does?

  10               MR. ROBERTS:     I suppose -- I mean, if we would be

  11   able to exercise our right -- and I'm just afraid that if

  12   that would happen, having these things banned, at least

  13   until we find out whether this is a frivolous (inaudible) --

  14               THE COURT:     You're not here representing anybody

  15   else.

  16               MR. ROBERTS:     That's true.

  17               THE COURT:     You can't exercise rights on behalf of

  18   somebody else.

  19               MR. ROBERTS:     That's true.

  20               THE COURT:     That was -- in the First Amendment you

  21   can sort of get away with doing that --

  22               MR. ROBERTS:     Yes.

  23               THE COURT:     -- something along those lines.      So

  24   that's sort of the problem on that argument.

  25               MR. ROBERTS: I had to get rid of my bump stock
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 5 of 40 PageID 566
                                                                             4
   1   because the ban went into effect.           I had to get rid of it,

   2   out of the state of Florida, otherwise --

   3                THE COURT:     And I'm aware that that's been done.

   4   So that raises a question whether there is any irreparable

   5   harm.     Even assuming there had been, you know, you don't

   6   even possess those things now.

   7                MR. ROBERTS:     Could I argue that, perhaps, it

   8   would deny me a right, my Second Amendment rights?

   9                THE COURT:     That what?

  10                MR. ROBERTS:     Deprive me of my Second Amendment

  11   rights.

  12                THE COURT:     You're the one that sent them away.

  13   The threat was, as I gathered it --

  14                MR. ROBERTS:     Uh-huh.

  15                THE COURT:     -- that you could be prosecuted for

  16   possessing a bump stock or something that was akin to a bump

  17   stock.

  18                MR. ROBERTS:     It would be --

  19                THE COURT:     But, in the meantime, you have --

  20   'cause I read the deposition.           You sent it to Texas, so --

  21   before the statute ever went into effect, right?

  22                MR. ROBERTS:     That's correct.

  23                THE COURT:     Okay.   So there's no basis to

  24   prosecute you.     They're suggesting they weren't going to

  25   anyway.     But now -- but there appears to be no basis for a
                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 6 of 40 PageID 567
                                                                            5
   1   prosecution of you, period.

   2               MR. ROBERTS:     I would hope not.

   3               THE COURT:     And I would think not.     But once

   4   that's gone, then the irreparable harm isn't there, which is

   5   a requirement of a preliminary injunction.

   6               MR. ROBERTS:     Understood.

   7               THE COURT:     Okay.

   8               MR. ROBERTS:     There was other points I would touch

   9   on.   But I just think there's -- I didn't find any other

  10   remedy that would be available.

  11               I truly think this is a violation of my

  12   constitutional Second Amendment rights.          It doesn't affect

  13   the actual thing they wanted to ban.        It affects something

  14   completely different, and that's the problem I see.

  15               THE COURT:     Okay.   Well, let me ask you with

  16   respect to the merits of the claim, they construe the

  17   complaint as not objecting to a prohibition on bump stocks.

  18   But your claim has things that you would sort of consider

  19   might be covered by the statute, are what's at issue here.

  20   So I want to clarify.       Are you contending that you've

  21   alleged that bump stocks are -- should not be prohibited?

  22   Is that a claim you've made?

  23               MR. ROBERTS:     I don't think they should be.       I

  24   think what I'm trying to claim in this is that the law

  25   doesn't define the bump-fire stock. It defines something
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 7 of 40 PageID 568
                                                                              6
   1   completely different, and calls it a bump-fire stock.

   2               THE COURT:     Okay.    I understand.   So I just want

   3   to clarify.    'Cause they said you didn't really allege that

   4   a prohibition on bump stocks was unconstitutional.          It's a

   5   prohibition on something that might be construed as a bump

   6   stock is improper.       And so the question is, is that what

   7   you're contending?

   8               MR. ROBERTS:     It didn't fit the definition of bump

   9   stock.

  10               THE COURT:     Okay.    But you're not arguing, as I

  11   understand it -- at least as to possession -- you're not

  12   arguing that the statutory prohibition on bump stocks is

  13   unconstitutional.     Are you -- are you making that

  14   contention?    Did you make that contention in your complaint?

  15               MR. ROBERTS:     I didn't think I can, because it

  16   didn't fit the definition.         Does that explain what I'm

  17   trying to say here?

  18               THE COURT:     You could have, but you didn't, it

  19   doesn't appear.     But now -- it doesn't appear to them.        And

  20   so that's what -- so what we're talking about here is not

  21   whether bump stocks should be prohibited but whether

  22   something that might be covered by the definition of bump

  23   stocks is improper.       Is that your contention?

  24               MR. ROBERTS:     That is my contention.

  25               THE COURT: Okay. All right.
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 8 of 40 PageID 569
                                                                               7
   1                Now, they've said (inaudible).        You have an expert

   2   report.     At least you had two -- you had something that was

   3   apparently a bump stock, which -- and I gathered you didn't

   4   really challenge.     At least that's what I just heard from

   5   you.    And all three of the items have now been sent to

   6   Texas, and they were sent to Texas before October 1st.

   7                MR. ROBERTS:     Yes; to avoid prosecution.

   8                THE COURT:     Okay.   Sure.    To avoid.   I understand

   9   that.

  10                And so there's no basis for prosecuting you on the

  11   other two items, for two reasons.           One is you don't have

  12   them now.     And the crime is possessing a bump stock.         And

  13   they say they were not bump stocks.           So why do you think

  14   they would prosecute you when they take the position, and

  15   their expert has filed a report, saying that these -- the

  16   trigger mechanism that you've modified is not a bump stock?

  17   Why would you think they'd prosecute you?

  18                MR. ROBERTS:     It leaves it open to prosecution

  19   interpretation, and the next Attorney General may

  20   reinterpret that to however they choose.           That's the way I

  21   see it.     And I -- I didn't know, at the time, they wouldn't

  22   be actively prosecuting --

  23                THE COURT:     And I understand.     It might have been

  24   at the time you filed your complaint, you didn't know where

  25   they were going.     But they've clarified it now.         And then,
                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 9 of 40 PageID 570
                                                                            8
   1   subsequently, you filed this motion for preliminary

   2   injunction, which requires, among other things, that there

   3   be a showing of irreparable harm.        But you don't have the

   4   items.   You didn't have it after the effective date.

   5               And (inaudible), they say what you did have --

   6   besides the bump stock, which you're not challenging,

   7   they're not bump stocks.       I mean, one was a screwdriver.

   8   And I didn't quite understand that part of it, what that

   9   would be.    But the trigger mechanism that you're concerned

  10   about -- but they're saying -- they have an expert report

  11   saying it's not a bump stock, which, obviously, when it --

  12   the statute was passed, you didn't know where they were

  13   going with that.     So I can understand you may, at the

  14   beginning, have been concerned about that item.

  15               But for two reasons now:      You don't have it.     And,

  16   secondly, they say they wouldn't prosecute you for that

  17   because it isn't a bump stock.        So that's sort of the

  18   problem with your position now.

  19               Okay.   Anything else you want to say?

  20               MR. ROBERTS:     The tool was -- the screwdriver tool

  21   is a tool to adjust the rate of fire of the weapon.           So that

  22   was why the screwdriver was considered a tool.

  23               THE COURT:     And the word "tool" is in the statute.

  24               MR. ROBERTS:     Yes.   I had to --to -- I didn't

  25   know -- as you said, I didn't know whether it was going to
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 10 of 40 PageID 571
                                                                               9
   1    go to this, and I can't face myself, you know, against the

   2    prosecution.    That's not something --

   3               THE COURT:     I understand that.    And so the

   4    problem, at the beginning, for you, is "I don't know where

   5    this is going."    And so you filed the lawsuit and with a

   6    whole lot of claims.      I mean, we're now down to two.

   7               MR. ROBERTS:     Yes.

   8               THE COURT:     And now they've made their position

   9    clear with respect to the trigger mechanism.         It's not a

  10    bump stock, and they wouldn't prosecute you.         They've said

  11    in the papers they wouldn't prosecute it.         The expert says

  12    it's not a bump stock.

  13               So at this point, it seems to me, that you

  14    shouldn't have any particular apprehension about being

  15    prosecuted for two reasons.        One is you don't even have

  16    them.

  17               MR. ROBERTS:     I'm just afraid at the moment, if I

  18    make another one, you know, that their minds may change, the

  19    next Attorney General gets --

  20               THE COURT:     Right.    Yeah.   If you make something

  21    different that mimics a machine gun, then, yeah, you can be

  22    prosecuted.    So we're not giving you free reign to go make

  23    whatever you want to.      But what you have -- and you're

  24    limited to arguing on your behalf, not somebody else's.           So

  25    if you don't make -- you can make -- whatever you have and
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 11 of 40 PageID 572
                                                                           10
   1    then sent away -- not the bump stock.        That's different.

   2    But the trigger mechanism that you sent away, and now you

   3    said a screwdriver, if you bring those back, they're not

   4    going to prosecute you, or you make one just like it,

   5    they're not going to prosecute you.

   6                 If you make something that starts to mimic -- to

   7    use the statutory language -- mimic a [sic] automatic

   8    weapon, then you could get prosecuted.

   9                 MR. ROBERTS:     I don't think it fits the definition

  10    of bump-fire stock.       I think they misidentified what they

  11    were looking for.     So my --

  12                 THE COURT:     What they were looking for were bump

  13    stocks.     And you note in your -- in your papers, and you can

  14    point, that there was no killing in Florida from a bump

  15    stock.    But bump stocks were involved in the Las Vegas

  16    shooting.     It was horrible.     So that's what prompted this.

  17    And they -- the legislature, understandably, said, "We don't

  18    need these things."

  19                 You can't have -- because the Heller decision on

  20    the Second Amendment indicates machine guns can be

  21    prohibited.     And so this is akin to a machine gun.       And

  22    you're not arguing otherwise, at this point.

  23                 MR. ROBERTS:     Well, I'd like to pull this up and

  24    argue this.     The bump stock has no affect on the weapon

  25    itself.     It doesn't change its rate of fire whatsoever.
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 12 of 40 PageID 573
                                                                           11
   1               THE COURT:     And I understand.    I read the

   2    deposition and so you -- you two went around on that one.

   3    But --

   4               MR. ROBERTS:     I have videos I could -- I made that

   5    I sent to the defendant's counsel, and it shows exactly

   6    this.

   7               THE COURT:     But, see, at this point, you're not

   8    even -- as I clarified, you haven't challenged the

   9    prohibition on bump stocks.      And, besides that, you don't

  10    even have a bump stock right now in your possession.

  11               So the point is that it's irrelevant that nobody

  12    has been killed in Florida with a bump stock.         They've been

  13    killed elsewhere by a bump stock.        And that -- I didn't look

  14    at the legislative (inaudible) but I'm pretty sure that's

  15    what prompted it.     That was awful.

  16               So -- but that isn't even what we're talking

  17    about.   Because you confirmed what they've been saying, is

  18    you haven't challenged the prohibition on bump stocks.

  19    You're concerned that the definition might cover something

  20    that you make or something that somebody else makes that

  21    could increase the rate of fire.        And that's what's here.

  22    But I don't see that going anywhere because they're not --

  23    they said what you made -- so you can make more of them, if

  24    you want to -- they're not bump stocks.        Or forget bump

  25    stocks, they're not something that's covered by the bump
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 13 of 40 PageID 574
                                                                            12
   1    stock statute, and they wouldn't prosecute you for that.

   2                 And let me ask the defendant, if he makes

   3    something else -- not the same thing, but some trigger

   4    mechanism, can he get some kind of advisory opinion as to

   5    whether or not it's covered by the bump stock provision?

   6                 MR. BAUM:    Your Honor, I don't know if FDLE has a

   7    mechanism for obtaining that type of advisory opinion.          I

   8    know that the Attorney General --

   9                 THE COURT:    But she's been voted out.

  10                 MR. BAUM:    That's correct, Your Honor.    So I

  11    can't --

  12                 THE COURT:    Yeah.   But would the Attorney

  13    General's Office be able to provide that advisory opinion?

  14                 MR. BAUM:    On some sort of informal basis or --

  15    I'm sorry?

  16                 THE COURT:    Well, I'm just asking -- he's raised a

  17    concern:     "Okay.   I might do something else.     It isn't

  18    exactly what I've already done, classic bump stock" --

  19                 MR. BAUM:    True.

  20                 THE COURT:    -- "but I'd like to know, am I going

  21    to get prosecuted if I make something else."

  22                 MR. BAUM:    I don't know if the Attorney General

  23    can provide that type of opinion.        However, I would say that

  24    we've tried to clarify as best we can for Mr. Roberts what

  25    exactly the statute prohibits (inaudible) something that
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 14 of 40 PageID 575
                                                                           13
   1    would cause more than one round to be fired with a single

   2    operation.     So, for example, if you pull the trigger and a

   3    modification causes two bullets to be fired with one pull of

   4    the trigger, that would be something that could be -- that

   5    would fall under the statute.         So we've tried to make it

   6    clear how the Attorney General construes the statute as

   7    drafted.

   8                 THE COURT:     But does -- you know, as I said, you

   9    two went around in the deposition of whether it's two pulls

  10    of the trigger or one pull of the trigger.          Apparently, the

  11    finger doesn't move, which was your point, right?

  12                 MR. BAUM:     That's correct, Your Honor, (inaudible)

  13    stock, yes.

  14                 THE COURT:     All right.   Okay.   But, at this point,

  15    you can't say one way or the other whether, if he makes

  16    something else --

  17                 MR. BAUM:     I can't, standing here now, tell you

  18    that we would be able to provide some sort of advisory

  19    opinion, because I'm not familiar enough with FDLE's or the

  20    Attorney General's general policy on issuing that type of

  21    policy document.

  22                 THE COURT:     Okay.   All right.

  23                 MR. ROBERTS:     That's the issue we have here, is

  24    that I don't know.        And one day I get a knock on my door,

  25    and, you know, I'm in handcuffs.
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 15 of 40 PageID 576
                                                                             14
   1               THE COURT:     I know.     Well, if you make something

   2    different, I guess you can file a new lawsuit.

   3               MR. ROBERTS:     That --

   4               THE COURT:     But, as it stands, if you get the

   5    trigger mechanism and the screwdriver back, they're not --

   6    they said they wouldn't prosecute you.          Those aren't bump

   7    stocks.

   8               MR. ROBERTS:     But it's not binding.

   9               THE COURT:     What?

  10               MR. ROBERTS:     It's not binding.      You know, it

  11    wouldn't be something that would --

  12               THE COURT:     I can assure you they have put it in

  13    their papers.

  14               MR. ROBERTS:     Would that be an affirmative

  15    defense?

  16               THE COURT:     Pardon?

  17               MR. ROBERTS:     Would that be an affirmative defense

  18    against a State prosecution?

  19               THE COURT:     I would think you would go immediately

  20    to the newspapers and start complaining.

  21               MR. BAUM:    Your Honor, if I may, I think there

  22    might also be issues of judicial estoppel.

  23               THE COURT:     Sure.     There is.   There's a doctrine

  24    called judicial estoppel.         When they tell the Court one

  25    thing and then they do something else, there's a Doctrine of
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 16 of 40 PageID 577
                                                                            15
   1    Judicial Estoppel, that they're stuck with what they said

   2    the first time.

   3               MR. BAUM:    Yes, Your Honor.     I also think the --

   4    the expert report would be a pretty powerful weapon that he

   5    could use in defending against any type of prosecution.

   6               THE COURT:     Absolutely.    And you wouldn't have to

   7    find an expert.    They got one.

   8               So with respect to what you have now -- you had

   9    three items.    One of them is a bump stock, apparently.

  10    That's what the expert says.        And you haven't raised -- as

  11    you confirm here, you haven't raised a challenge to a

  12    prohibition on the bump stocks.

  13               MR. ROBERTS:     I cannot, because I don't think it

  14    fits the definition of the law.

  15               THE COURT:     Pardon?

  16               MR. ROBERTS:     I cannot, because I don't think it

  17    fits the definition under the law.        You can bump fire

  18    without the bump stock.      You can do the exact same thing

  19    without it.    It's not required.

  20               THE COURT:     That's a different argument.      The

  21    point is, you have a bump stock -- don't get it back from

  22    the guy in Texas, 'cause then you can be prosecuted.          But

  23    the other two items, they've said -- I'm not sure.          Did the

  24    expert comment on the screwdriver?        I don't remember.

  25               MR. BAUM: Yes, Your Honor.
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 17 of 40 PageID 578
                                                                            16
   1                THE COURT:     Okay.     And you can get those two back,

   2    and they said they wouldn't prosecute you.          Or you can make

   3    another one of those, and they said they wouldn't prosecute

   4    that.    If you make something different, there's -- it's

   5    still in play.     And so, you know, I guess if you made

   6    something different that you were concerned about, you can

   7    file another lawsuit.

   8                MR. ROBERTS:     Okay.

   9                THE COURT:     All right.     Anything further you want

  10    to say about this?

  11                MR. BAUM:    Well, Your Honor, I think you've

  12    identified the key flaws with Mr. Roberts' motion for

  13    preliminary injunction, as well as with his case as it

  14    stands now.    I just would like to emphasize the -- I'd like

  15    to focus on the non-irreparable harm that you've pointed to.

  16    In addition to the untimeliness of the motion, which Judge

  17    Covington found strongly militated against the issuance of a

  18    TRO --

  19                THE COURT:     TRO is different.     'Cause the cases

  20    generally are -- that talk about delay involve trademarks or

  21    copyrights or something like that.          You understand, you

  22    have -- people go on doing it, in which you're harmed.            But,

  23    in this circumstance, he wasn't subject to prosecution until

  24    October 1st.     So I'm not sure -- it's probably the right

  25    thing to do with a TRO. Don't come racing in at the last
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 18 of 40 PageID 579
                                                                           17
   1    minute and say you need a TRO, but I'm not sure that -- and

   2    I'm not going to rely upon that.

   3               MR. BAUM:    Sure.   And we don't really need to.

   4    The evidence, including the deposition, established that the

   5    two items -- that Mr. Roberts could not suffer any

   6    irreparable harm based on those two items.        For example, he

   7    testified that he told his friend to, quote, "Keep it,

   8    because they are simple to make," unquote.        And as to the

   9    screwdriver, quote, "If I wanted it back, I suppose I could

  10    ask for it," unquote.     That's the transcript --

  11               THE COURT:    I read the deposition.

  12               MR. BAUM:    Sure.   And all of that demonstrates

  13    that he doesn't even necessarily want the items back from

  14    his friend in Texas, and he can certainly, you know, make a

  15    new one.   Money damages could compensate him if he --

  16               THE COURT:    We're getting a little bit offtrack.

  17    I'm not sure money -- I'm not sure he can sue the state of

  18    Florida to get compensation.      That isn't the easiest thing

  19    to do.

  20               MR. BAUM:    Sure.   But if he was to get a judgment

  21    that the statute is unconstitutional, he might be able to

  22    get money damages to compensate him to buy the materials

  23    necessary to create this new modified (inaudible) with the

  24    screwdriver.

  25               THE COURT: Okay.
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 19 of 40 PageID 580
                                                                            18
   1               MR. BAUM:    And so --

   2               THE COURT:    I'm not relying upon that, 'cause I'm

   3    not -- there's a lot of hurdles to get money damages from

   4    the state of Florida.

   5               MR. BAUM:    That's true, Your Honor.      But we also

   6    maintain that Mr. Roberts has not met his burden on the

   7    other three factors as well.        We've discussed the likelihood

   8    of success.    I would also note that Judge Covington,

   9    herself, construed his complaint in the manner that we -- in

  10    the manner that he's not --

  11               THE COURT:    So he's saying, "I just want to

  12    confirm it."

  13               MR. BAUM:    Yeah.

  14               THE COURT:    He's confirmed -- 'cause he's the

  15    master of his complaint.

  16               MR. BAUM:    That's correct, Your Honor.

  17               THE COURT:    Okay.   And he's a pro se plaintiff, so

  18    he's entitled to a liberal construction.

  19               So you're entitled to a liberal construction.

  20    What you're not entitled to is to violate procedure rules

  21    just because you're pro se.

  22               So he's now confirmed that your construction is

  23    what he had in mind.

  24               MR. BAUM:    That's right, Your Honor.      I would also

  25    just briefly mention the last two factors. Mr. Roberts has
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 20 of 40 PageID 581
                                                                              19
   1    not shown that the injury to the defendant were -- or that

   2    the -- would be --

   3                THE COURT:     What's the injury to the defendant if

   4    there's a preliminary injunction?

   5                MR. BAUM:    The defendant's motion is to promote

   6    public safety throughout the state of Florida.            And this is

   7    a statute that was plainly enacted for the purposes of

   8    public safety.    And not being able to enforce the statute

   9    could constitute harm to defendant and could be against the

  10    public interest, which is plain --

  11                THE COURT:     That's -- yeah.      I didn't have any

  12    problem with number four.          Yeah.

  13                MR. BAUM:    So unless Your Honor would want any

  14    further argument on the likelihood of success or of

  15    irreparable harm, I think you've identified the key flaws

  16    with Mr. Roberts' motion for preliminary injunction.

  17                THE COURT:     Okay.     Anything you want to say

  18    further?

  19                MR. ROBERTS:     I had a few things.       It was just --

  20    I still think -- I tried to show the (inaudible) affect

  21    (inaudible) exercise of rights.            It's not about the monetary

  22    value of the items.      It's the freedom in exercising those

  23    rights.    That's the key factor here.         That's irreparable.

  24                THE COURT:     Second Amendment advocates can still

  25    think that bump stocks are bad. Okay. I'll quote one.                My
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 21 of 40 PageID 582
                                                                             20
   1    daughter is a Tampa police officer.        She's a strong

   2    supporter of the Second Amendment.       She has a number of

   3    weapons.   She goes shooting regularly.       She thinks there's

   4    no reason to have a bump stock.       And I'm sure her position

   5    is not unusual.

   6               So after what happened in Las Vegas, the number of

   7    people who were killed, it's understandable that a

   8    legislature would want to prohibit it.        In fact, there was a

   9    cry for it.

  10               Do you know how many other states might have done

  11    this?

  12               MR. BAUM:    I haven't (inaudible) but as I think

  13    Mr. Roberts even mentioned in one of his filings, the

  14    federal government is planning to institute a ruling that

  15    would potentially outlaw them throughout the country.          And

  16    I'm sure that will be subject to challenge as well.

  17               MR. ROBERTS:     That will be challenged as well.

  18               THE COURT:     Okay.   But, Mr. Roberts, because

  19    the -- I don't have any problem with talking the language of

  20    something that mimics an automatic rifle.        That one is fine.

  21    But then there's another phrase that, okay, that could get,

  22    you know, subject to interpretation.

  23               MR. BAUM:    Yes, Your Honor.     I don't think that

  24    Mr. Roberts has identified any basis for -- any reason why

  25    that clause would not be severed, if it were found to be
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 22 of 40 PageID 583
                                                                              21
   1    unconstitutional as violating the Second Amendment.          I

   2    believe the ban on -- the first definition, which is

   3    indicating automatic weapon stock --

   4               THE COURT:     I'm just talking about whatever the

   5    government does --

   6               MR. BAUM:    Sure.

   7               THE COURT:     -- the federal government better

   8    tighten it up a little bit.

   9               MR. BAUM:    That may be the case, Your Honor.         I

  10    honestly don't know --

  11               THE COURT:     Okay.

  12               MR. BAUM:    -- (inaudible).

  13               THE COURT:     But that might -- you know, 'cause if

  14    the federal government bans it, bans bump stocks, depending

  15    on their deposition -- definition, that could clarify things

  16    for you or you could file a lawsuit.

  17               MR. ROBERTS:     I'd have to hold this -- (inaudible)

  18    hold this case in abeyance until that was settled.          You

  19    know, I would not waste judicial resources for that.

  20               THE COURT:     Okay.     Well, whether Judge Covington

  21    wants to do that --

  22               MR. ROBERTS:     Okay.

  23               THE COURT:     -- (inaudible) for summary judgment.

  24    At this point, all we're talking about is the preliminary

  25    injunction.
                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 23 of 40 PageID 584
                                                                           22
   1               MR. ROBERTS:     Right.

   2               THE COURT:     So anything further anybody wants to

   3    talk about that issue?

   4               MR. BAUM:    I would just mention that as Your Honor

   5    is well aware, that a preliminary injunction is an

   6    extraordinary, drastic measure.

   7               THE COURT:     That's the key -- that's the language

   8    that's used over and over by the Eleventh Circuit.          It's

   9    extraordinary and a drastic remedy.        So, ordinarily, that's

  10    tough to come by.

  11               All right.     Anything further?

  12               MR. ROBERTS:     It was worth trying.

  13               THE COURT:     Pardon?

  14               MR. ROBERTS:     It was worth trying.

  15               THE COURT:     I'm not -- no.    And I'll go back to

  16    the -- your point at the beginning, is you didn't know what

  17    it was going to cover.      'Cause there is a phrase in there

  18    that is somewhat problematic.

  19               MR. BAUM:    Uh-huh.

  20               THE COURT:     But at the time of the preliminary

  21    injunction motion, I think you knew, you know, they weren't

  22    going to prosecute you for that, what you were concerned

  23    about.   And, B, you didn't have them.        So ...

  24               All right.     Court will be in recess.

  25               (The foregoing proceedings concluded at 3:08 p.m.)
                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 24 of 40 PageID 585
                                                                           23
   1                          C E R T I F I C A T E

   2

   3               I certify that the foregoing is a correct

   4    transcript from the record of proceedings in the

   5    above-entitled matter.

   6

   7    November 7, 2018

   8

   9        s\ Nikki L. Peters
        Nikki L. Peters, RPR, CRR, CRC, FPR
  10    Federal Official Court Reporter
        United States District Court
  11    Middle District of Florida

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                      able [5] 3/11 12/13 akin [2] 4/16 10/21
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 25 of 40 PageID 586

   MR. BAUM: [29] 13/18 17/21 19/8         all [11] 2/12 2/22
   MR. ROBERTS: about [13] 6/20             6/25 7/5 13/14
   [45]                8/10 8/14 9/14       13/22 16/9 17/12
   THE COURT: [73] 11/17 16/6 16/10         21/24 22/11 22/24
                       16/20 19/21 21/4    allege [1] 6/3
                       21/24 22/3 22/23    alleged [1] 5/21
  '                   above [1] 23/5       along [1] 3/23
  'cause [8] 4/20 6/3 above-entitled [1] already [1] 12/18
   15/22 16/19 18/2    23/5                also [8] 2/20 2/20
   18/14 21/13 22/17 Absolutely [1] 15/6 2/21 14/22 15/3
  1                   actively [1] 7/22     18/5 18/8 18/24
                      actual [1] 5/13      am [1] 12/20
  107 [1] 1/20
                      ADAM [3] 1/5 1/17 Amendment [12]
  1st [2] 7/6 16/24
                       2/7                  3/3 3/4 3/5 3/6 3/20
  2                   addition [1] 16/16 4/8 4/10 5/12 10/20
  2018 [2] 1/7 23/7 adjust [1] 8/21         19/24 20/2 21/1
  29 [1] 1/7          advisory [4] 12/4 among [1] 8/2
  2:47 [1] 1/7         12/7 12/13 13/18    another [4] 9/18
                      advocates [1] 19/24 16/3 16/7 20/21
  3                   affect [3] 5/12      any [11] 3/8 4/4 5/9
  32301 [1] 1/20       10/24 19/20          9/14 15/5 17/5
  33602 [1] 1/23      affects [1] 5/13      19/11 19/13 20/19
  33TGW [1] 2/4       affidavits [1] 2/13 20/24 20/24
  3:08 [2] 1/7 22/25 affirmative [2]       anybody [2] 3/14
  8                    14/14 14/17          22/2
  801 [1] 1/22        afraid [2] 3/11 9/17 anything [5] 8/19
  8:18-cv-1062-VMC- after [2] 8/4 20/6      16/9 19/17 22/2
  TGW [1] 1/3         against [5] 9/1       22/11
                       14/18 15/5 16/17    anyway [1] 4/25
  A                    19/9                anywhere [1] 11/22
  abeyance [1] 21/18 Aided [1] 1/25        apparently [3] 7/3
  A                           13/20        been [9] 4/3 4/5 7/5
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 26 of 40 PageID 587

  apparently... [2]                         7/23 8/14 11/12
                             authority [1] 3/8
   13/10 15/9                automatic [3] 10/7
                                            11/12 11/17 12/9
  appear [2] 6/19             20/20 21/3   before [3] 1/14 4/21
   6/19                                     7/6
                             available [1] 5/10
  APPEARANCES                Avenue [1] 1/22
                                           beginning [4] 2/14
   [1] 1/16                                 8/14 9/4 22/16
                             avoid [2] 7/7 7/8
  appears [1] 4/25                         behalf [2] 3/17 9/24
                             aware [2] 4/3 22/5
  apply [1] 3/6                            being [2] 9/14 19/8
                             away [4] 3/21 4/12
  apprehension [1]            10/1 10/2    believe [2] 2/22
   9/14                      awful [1] 11/1521/2
  are [10] 2/16 2/17 B                     besides [2] 8/6 11/9
   5/19 5/20 5/21 6/13 back [7] 10/3 14/5 best [1] 12/24
   6/13 16/20 17/8                         better [1] 21/7
                       15/21 16/1 17/9     binding [2] 14/8
   19/25               17/13 22/15
  aren't [1] 14/6                           14/10
                       bad [1] 19/25       bit [2] 17/16 21/8
  argue [2] 4/7 10/24 balance [1] 2/21
  arguing [4] 6/10                         briefly [1] 18/25
                       ban [3] 4/1 5/13    bring [1] 10/3
   6/12 9/24 10/22     21/2
  argument [3] 3/24 banned [1] 3/12        bullets [1] 13/3
   15/20 19/14                             bump [48]
                       bans [2] 21/14      bump-fire [3] 5/25
  around [2] 11/2      21/14
   13/9                                     6/1 10/10
                       based [1] 17/6      burden [1] 18/6
  as [25]              basis [5] 4/23 4/25 buy [1] 17/22
  ask [4] 2/5 5/15     7/10 12/14 20/24
   12/2 17/10          Baum [2] 1/19 2/8 C
  asking [1] 12/16     be [38]             call [1] 3/2
  assuming [1] 4/5 because [12] 4/1        called [2] 2/2 14/24
  assure [1] 14/12     6/15 8/17 10/19     calls [1] 6/1
  Attorney [8] 1/19 11/17 11/22 13/19 can [23] 3/6 3/21
   7/19 9/19 12/8      15/13 15/16 17/8     6/15 8/13 9/21 9/25
   12/12 12/22 13/6    18/21 20/18          10/13 10/20 11/23
  C                          Christopher [2]            Computer-Aided
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 27 of 40 PageID 588

  can... [14] 12/4            1/19 2/8                   [1] 1/25
   12/23 12/24 14/2          Circuit [1] 22/8           concern [1] 12/17
   14/12 15/17 15/18         circumstance [1]           concerned [5] 8/9
   15/22 16/1 16/2            16/23                      8/14 11/19 16/6
   16/6 17/14 17/17          claim [6] 3/4 3/5           22/22
   19/24                      5/16 5/18 5/22 5/24       concluded [1]
  can't [6] 3/17 9/1         claims [1] 9/6              22/25
   10/19 12/11 13/15         clarified [2] 7/25         confirm [2] 15/11
   13/17                      11/8                       18/12
  cannot [2] 15/13           clarify [4] 5/20 6/3       confirmed [3]
   15/16                      12/24 21/15                11/17 18/14 18/22
  capacity [1] 1/9           classic [1] 12/18          consider [1] 5/18
  case [5] 2/4 2/23          clause [1] 20/25           considered [1] 8/22
   16/13 21/9 21/18          clear [2] 9/9 13/6         constitute [1] 19/9
  Case No.                   come [2] 16/25             constitutional [1]
   8:18-cv-106-VMC-           22/10                      5/12
  33TGW [1] 2/4              comment [1] 15/24          construction [3]
  cases [1] 16/19            Commissioner [1]            18/18 18/19 18/22
  cause [1] 13/1              1/9                       construe [1] 5/16
  causes [2] 3/2 13/3        compensate [2]             construed [2] 6/5
  certainly [1] 17/14         17/15 17/22                18/9
  certify [1] 23/3           compensation [1]           construes [1] 13/6
  challenge [3] 7/4           17/18                     contending [2] 5/20
   15/11 20/16               complaining [1]             6/7
  challenged [3] 11/8         14/20                     contention [4] 6/14
   11/18 20/17               complaint [5] 5/17          6/14 6/23 6/24
  challenging [1] 8/6         6/14 7/24 18/9            copyrights [1]
  change [2] 9/18             18/15                      16/21
   10/25                     completely [2] 5/14        correct [5] 4/22
  chilling [2] 3/1 3/2        6/1                        12/10 13/12 18/16
  choose [1] 7/20            Computer [1] 1/25           23/3
  C                    date [1] 8/4                     didn't [18] 5/9 6/3
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 28 of 40 PageID 589

  could [16] 4/7 4/15 daughter [1] 20/1                 6/8 6/15 6/16 6/18
   6/18 10/8 11/4      day [1] 13/24                    7/3 7/21 7/24 8/4
   11/21 13/4 15/5     decision [1] 10/19               8/8 8/12 8/24 8/25
   17/5 17/9 17/15     defendant [7] 1/11               11/13 19/11 22/16
   19/9 19/9 20/21     1/19 2/8 12/2 19/1               22/23
   21/15 21/16         19/3 19/9                        different [9] 5/14
  counsel [4] 1/17     defendant's [2]                  6/1 9/21 10/1 14/2
   1/19 2/5 11/5       11/5 19/5                        15/20 16/4 16/6
  country [1] 20/15 defending [1] 15/5                  16/19
  course [1] 2/18      defense [2] 14/15                Digital [1] 1/24
  COURT [7] 1/1        14/17                            discussed [1] 18/7
   1/22 2/2 14/24      define [1] 5/25                  DISTRICT [4] 1/1
   22/24 23/10 23/10 defines [1] 5/25                   1/1 23/10 23/11
  courttranscripts [1] definition [9] 6/8               DIVISION [1] 1/2
   1/23                6/16 6/22 10/9                   do [9] 3/8 7/13
  cover [2] 11/19      11/19 15/14 15/17                12/17 14/25 15/18
   22/17               21/2 21/15                       16/25 17/19 20/10
  covered [4] 5/19     delay [1] 16/20                  21/21
   6/22 11/25 12/5     demonstrates [1]                 Docket [1] 1/3
  Covington [3]        17/12                            doctrine [2] 14/23
   16/17 18/8 21/20    deny [1] 4/8                     14/25
  CRC [2] 1/21 23/9 Department [1]                      document [1] 13/21
  create [1] 17/23     1/10                             does [4] 3/9 6/16
  crime [1] 7/12       depending [1]                    13/8 21/5
  CRR [2] 1/21 23/9 21/14                               doesn't [7] 5/12
  cry [1] 20/9         deposition [6] 4/20              5/25 6/19 6/19
  cv [2] 1/3 2/4       11/2 13/9 17/4                   10/25 13/11 17/13
                       17/11 21/15                      doing [2] 3/21
  D                    Deprive [1] 4/10                 16/22
  damages [3] 17/15 did [3] 6/14 8/5                    don't [25]
   17/22 18/3          15/23                            done [3] 4/3 12/18
  D                     14/24 15/1            federal [5] 1/22
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 29 of 40 PageID 590

  done... [1] 20/10    even [8] 4/5 4/6        20/14 21/7 21/14
  door [1] 13/24        9/15 11/8 11/10        23/10
  down [1] 9/6          11/16 17/13 20/13 few [1] 19/19
  drafted [1] 13/7     ever [1] 4/21          file [3] 14/2 16/7
  drastic [2] 22/6     evidence [1] 17/4       21/16
   22/9                exact [1] 15/18        filed [4] 7/15 7/24
                       exactly [3] 11/5        8/1 9/5
  E                     12/18 12/25           filings [1] 20/13
  easiest [1] 17/18    example [2] 13/2 find [3] 3/13 5/9
  effect [4] 3/1 3/2    17/6                   15/7
   4/1 4/21            exercise [4] 3/3       fine [1] 20/20
  effective [1] 8/4     3/11 3/17 19/21       finger [1] 13/11
  Eleventh [1] 22/8 exercising [1] 19/22 fire [7] 5/25 6/1
  else [9] 3/15 3/18 exhibits [1] 2/12         8/21 10/10 10/25
   8/19 11/20 12/3     expert [8] 7/1 7/15 11/21 15/17
   12/17 12/21 13/16 8/10 9/11 15/4 15/7 fired [2] 13/1 13/3
   14/25                15/10 15/24           first [4] 3/4 3/20
  else's [1] 9/24      explain [1] 6/16        15/2 21/2
  elsewhere [1] 11/13 extraordinary [2] fit [3] 2/23 6/8 6/16
  emphasize [1]         22/6 22/9             fits [3] 10/9 15/14
   16/14                                       15/17
  enacted [1] 19/7
                       F
                                              flaws [2] 16/12
  enforce [1] 19/8     face  [1]  9/1          19/15
  Enforcement [1]      fact  [1]  20/8        Floor [1] 1/22
   1/10                factor   [1]  19/23    FLORIDA [14] 1/1
  enough [1] 13/19     factors   [2]   18/7    1/6 1/10 1/19 1/20
  entitled [4] 18/18    18/25                  1/22 1/23 4/2 10/14
   18/19 18/20 23/5    fall [1]  13/5          11/12 17/18 18/4
  Esquire [1] 1/19     familiar    [1]  13/19  19/6 23/11
  established [1] 17/4 favor   [1]  2/22      focus [1] 16/15
  estoppel [3] 14/22   FDLE     [1]  12/6     foregoing [2] 22/25
                       FDLE's [1] 13/19
  F                     17/22 18/3 20/21      harmed [1] 16/22
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 30 of 40 PageID 591

  foregoing... [1]     gets [1] 9/19          has [10] 2/22 5/18
   23/3                getting [1] 17/16      7/15 10/24 11/12
  forget [1] 11/24     giving [1] 9/22        12/6 18/6 18/25
  found [2] 16/17      go [5] 9/1 9/22        20/2 20/24
   20/25                14/19 16/22 22/15 have [35]
  four [1] 19/12       goes [1] 20/3          haven't [5] 11/8
  FPR [2] 1/21 23/9 going [12] 4/24           11/18 15/10 15/11
  free [1] 9/22         7/25 8/13 8/25 9/5 20/12
  freedom [1] 19/22 10/4 10/5 11/22           having [1] 3/12
  friend [2] 17/7       12/20 17/2 22/17      he [14] 12/2 12/4
   17/14                22/22                 13/15 15/4 16/23
  frivolous [1] 3/13 Gold [1] 1/24            17/6 17/7 17/13
  FTR [1] 1/24         gone [1] 5/4           17/14 17/15 17/17
  further [5] 16/9     got [1] 15/7           17/20 17/21 18/23
   19/14 19/18 22/2    government [4]         he's [8] 12/16 18/10
   22/11                20/14 21/5 21/7       18/11 18/14 18/14
                        21/14                 18/17 18/18 18/22
  G                    guess [2] 14/2 16/5 heard [1] 7/4
  Gaines [1] 1/20      gun [2] 9/21 10/21 hearing [1] 2/10
  gathered [2] 4/13 guns [1] 10/20            Heller [1] 10/19
   7/3                 guy [1] 15/22          her [1] 20/4
  general [6] 7/19                            here [9] 3/14 5/19
   9/19 12/8 12/22
                       H
                                              6/17 6/20 11/21
   13/6 13/20          had  [9]  3/25 4/1 4/5 13/17 13/23 15/11
  General's [3] 1/19    7/2 7/2 8/24  15/8    19/23
   12/13 13/20          18/23  19/19          herself [1] 18/9
  generally [1] 16/20  handcuffs   [1]  13/25 hesitate [1] 3/3
  get [15] 3/21 3/25   happen   [1]  3/12     him [2] 17/15 17/22
   4/1 10/8 12/4 12/21 happened    [1]  20/6  his [8] 1/9 16/13
   13/24 14/4 15/21    harm   [9]  2/21 2/25  17/7 17/14 18/6
   16/1 17/18 17/20     4/5 5/4 8/3 16/15     18/9 18/15 20/13
                        17/6 19/9 19/15
  H                    improper [2] 6/6     8/3 16/15 17/6
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 31 of 40 PageID 592

  hold [2] 21/17        6/23                19/15 19/23
   21/18               inaudible [15] 2/23 is [52]
  honestly [1] 21/10 3/2 3/13 7/1 8/5      isn't [5] 5/4 8/17
  Honor [15] 2/9 12/6 11/14 12/25 13/12 11/16 12/17 17/18
   12/10 13/12 14/21 17/23 19/20 19/21 issuance [1] 16/17
   15/3 15/25 16/11     20/12 21/12 21/17 issue [3] 5/19 13/23
   18/5 18/16 18/24     21/23               22/3
   19/13 20/23 21/9    including [2] 2/12 issues [1] 14/22
   22/4                 17/4               issuing [1] 13/20
  HONORABLE [1] increase [1] 11/21 it [59]
   1/14                indicates [1] 10/20 it's [19] 2/20 2/20
  hope [1] 5/2         indicating [1] 21/3 2/20 6/4 8/11 9/9
  horrible [1] 10/16 informal [1] 12/14 9/12 11/11 12/5
  how [2] 13/6 20/10 injunction [10]        13/9 14/8 14/10
  however [2] 7/20      2/11 2/17 5/5 8/2   15/19 16/4 16/24
   12/23                16/13 19/4 19/16    19/21 19/22 20/7
  huh [2] 4/14 22/19 21/25 22/5 22/21       22/8
  hurdles [1] 18/3     INJUNCTIVE [1] item [1] 8/14
                        1/13               items [9] 7/5 7/11
  I                    injury [4] 2/18 2/19 8/4 15/9 15/23 17/5
  I'd [5] 2/5 10/23     19/1 19/3           17/6 17/13 19/22
   12/20 16/14 21/17 institute [1] 20/14 its [2] 3/3 10/25
  I'll [2] 19/25 22/15 interest [2] 2/21   itself [1] 10/25
  I'm [24]              19/10
  I've [1] 12/18
                                           J
                       interpretation [2]
  identified [3] 16/12 7/19 20/22          JUDGE [4] 1/14
   19/15 20/24         involve [1] 16/20    16/16 18/8 21/20
  identify [1] 2/5     involved [1] 10/15 judgment [2] 17/20
  immediate [1] 2/20 irrelevant [1] 11/11 21/23
  immediately [1]      irreparable [9]     judicial [4] 14/22
   14/19                2/18 2/25 4/4 5/4   14/24 15/1 21/19
                                           just [15] 2/16 3/11
  J                     10/17 20/8          12/2 13/15
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 32 of 40 PageID 593

  just... [13] 5/9 6/2 let [2] 5/15 12/2    making [1] 6/13
   7/4 9/17 10/4 12/16 let's [2] 3/1 3/1    manner [2] 18/9
   16/14 18/11 18/21 liberal [2] 18/18      18/10
   18/25 19/19 21/4     18/19               many [1] 20/10
   22/4                like [7] 2/24 10/4   master [1] 18/15
                        10/23 12/20 16/14   materials [2] 2/12
  K                     16/14 16/21         17/22
  Keep [1] 17/7        likelihood [2] 18/7  matter [2] 2/14
  key [4] 16/12 19/15 19/14                 23/5
   19/23 22/7          limited [1] 9/24     may [6] 2/15 7/19
  killed [3] 11/12     lines [1] 3/23       8/13 9/18 14/21
   11/13 20/7          little [2] 17/16 21/821/9
  killing [1] 10/14    look [1] 11/13       me [5] 4/8 4/10
  kind [1] 12/4        looking [2] 10/11    5/15 9/13 12/2
  knew [1] 22/21        10/12               mean [3] 3/10 8/7
  knock [1] 13/24      lot [2] 9/6 18/3     9/6
  know [28]                                 meantime [1] 4/19
                       M
  L                                         measure [1] 22/6
                       machine [3] 9/21 mechanism [7]
  language [3] 10/7 10/20 10/21
                                            7/16 8/9 9/9 10/2
   20/19 22/7          made [5] 5/22 9/8 12/4 12/7 14/5
  Las [2] 10/15 20/6 11/4 11/23 16/5
                                            mention [2] 18/25
  last [2] 16/25 18/25 MAGISTRATE [1]
                                            22/4
  law [4] 1/10 5/24     1/14                mentioned [1]
   15/14 15/17         maintain [1] 18/6 20/13
  lawsuit [4] 9/5 14/2 make [17] 6/14
                                            merits [1] 5/16
   16/7 21/16           9/18 9/20 9/22 9/25 met [1] 18/6
  least [4] 3/12 6/11 9/25 10/4 10/6
                                            MIDDLE [2] 1/1
   7/2 7/4              11/20 11/23 12/21 23/11
  leaves [1] 7/18       13/5 14/1 16/2 16/4 might [10] 5/19 6/5
  legislative [1] 11/14 17/8 17/14
                                            6/22 7/23 11/19
  legislature [2]      makes [3] 11/20
  M                   2/15 12/24 17/5                   note [2] 10/13 18/8
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 33 of 40 PageID 594

  might... [5] 12/17 18/6 18/25 20/13                   November [1] 23/7
  14/22 17/21 20/10 20/18 20/24                         now [17] 4/6 4/25
  21/13               Mr. Roberts' [2]                  6/19 7/1 7/5 7/12
  militated [1] 16/17 16/12 19/16                       7/25 8/15 8/18 9/6
  mimic [2] 10/6 10/7 my [9] 2/22 3/25                  9/8 10/2 11/10
  mimics [2] 9/21     4/8 4/10 5/11 6/24                13/17 15/8 16/14
  20/20               10/11 13/24 19/25                 18/22
  mind [1] 18/23      myself [1] 9/1                    number [3] 19/12
  minds [1] 9/18      N                                 20/2 20/6
  minute [1] 17/1     necessarily [1]                   O
  misidentified [1]   17/13                             objecting [1] 5/17
  10/10               necessary [1] 17/23               obtaining [1] 12/7
  modification [1]    need [5] 2/13 2/19                obviously [1] 8/11
  13/3                10/18 17/1 17/3                   October [3] 1/7 7/6
  modified [2] 7/16 new [3] 14/2 17/15                   16/24
  17/23               17/23                             Office [2] 1/19
  moment [1] 9/17 newspapers [1]                         12/13
  monetary [1] 19/21 14/20                              officer [1] 20/1
  money [4] 17/15     next [2] 7/19 9/19                official [3] 1/9 1/22
  17/17 17/22 18/3    Nikki [3] 1/21 23/9                23/10
  more [2] 11/23 13/1 23/9                              offtrack [1] 17/16
  motion [8] 1/13     no [8] 1/3 4/23 4/25              okay [23] 2/10 4/23
  2/10 8/1 16/12      7/10 10/14 10/24                   5/7 5/15 6/2 6/10
  16/16 19/5 19/16    20/4 22/15                         6/25 7/8 8/19 12/17
  22/21               No. [1] 2/4                        13/14 13/22 16/1
  move [1] 13/11      nobody [1] 11/11                   16/8 17/25 18/17
  Mr. [10] 2/15 12/24 non [1] 16/15                      19/17 19/25 20/18
  16/12 17/5 18/6     non-irreparable [1]                20/21 21/11 21/20
  18/25 19/16 20/13 16/15                                21/22
  20/18 20/24         North [1] 1/22                    once [1] 5/3
  Mr. Roberts [8]     not [53]                          one [21] 2/25 4/12
  O                          10/13 14/13          possessing [2] 4/16
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 34 of 40 PageID 595

  one... [19] 7/11 8/7       Pardon [3] 14/16     7/12
   9/15 9/18 10/4 11/2       15/15 22/13          possession [2] 6/11
   13/1 13/3 13/10           part [1] 8/8         11/10
   13/15 13/24 14/24         particular [1] 9/14 potentially [1]
   15/7 15/9 16/3            passed [1] 8/12      20/15
   17/15 19/25 20/13         people [3] 3/2 16/22 powerful [1] 15/4
   20/20                     20/7                 preliminary [10]
  open [1] 7/18              perhaps [1] 4/7      1/13 2/11 5/5 8/1
  operation [1] 13/2         period [1] 5/1       16/13 19/4 19/16
  opinion [5] 12/4           Peters [3] 1/21 23/9 21/24 22/5 22/20
   12/7 12/13 12/23          23/9                 pretty [2] 11/14
   13/19                     phrase [2] 20/21     15/4
  order [1] 2/2              22/17                pro [3] 1/17 18/17
  ordinarily [1] 22/9        plain [1] 19/10      18/21
  other [8] 5/8 5/9          plainly [1] 19/7     probably [1] 16/24
   7/11 8/2 13/15            plaintiff [4] 1/6    problem [6] 3/24
   15/23 18/7 20/10          1/17 2/11 18/17      5/14 8/18 9/4 19/12
  otherwise [2] 4/2          planning [1] 20/14 20/19
   10/22                     play [1] 16/5        problematic [1]
  our [1] 3/11               point [10] 9/13      22/18
  out [3] 3/13 4/2           10/14 10/22 11/7     procedure [1]
   12/9                      11/11 13/11 13/14 18/20
  outlaw [1] 20/15           15/21 21/24 22/16 proceed [1] 2/15
  outlook.com [1]            pointed [1] 16/15 proceeding [1] 2/3
   1/23                      points [1] 5/8       proceedings [3]
  over [2] 22/8 22/8         police [1] 20/1      1/24 22/25 23/4
                             policy [2] 13/20     produced [1] 1/25
  P                          13/21                prohibit [1] 20/8
  p.m [3] 1/7 1/7            position [4] 7/14    prohibited [3] 5/21
  22/25                      8/18 9/8 20/4        6/21 10/21
  papers [3] 9/11            possess [1] 4/6      prohibition [7]
  P                          Q              remedy [2] 5/10
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 35 of 40 PageID 596

  prohibition... [7]   question [2] 4/4 6/6 22/9
  5/17 6/4 6/5 6/12    quite [1] 8/8        remember [1]
  11/9 11/18 15/12     quote [3] 17/7 17/9 15/24
  prohibits [1] 12/25 19/25                 report [4] 7/2 7/15
  promote [1] 19/5 R                         8/10 15/4
  prompted [2] 10/16                        Reporter [2] 1/22
  11/15                racing [1] 16/25      23/10
  prosecute [13] 4/24 raised [3] 12/16      representing [1]
  7/14 7/17 8/16 9/10 15/10 15/11            3/14
  9/11 10/4 10/5 12/1 raises [1] 4/4        required [2] 2/17
  14/6 16/2 16/3       rate [3] 8/21 10/25 15/19
  22/22                 11/21               requirement [1]
  prosecuted [6] 4/15 reach [1] 2/22         5/5
  9/15 9/22 10/8       read [4] 2/11 4/20 requires [1] 8/2
  12/21 15/22           11/1 17/11          resources [1] 21/19
  prosecuting [2]      really [3] 6/3 7/4 respect [3] 5/16 9/9
  7/10 7/22             17/3                 15/8
  prosecution [7] 5/1 reason [2] 20/4       RICK [1] 1/8
  7/7 7/18 9/2 14/18 20/24                  rid [2] 3/25 4/1
  15/5 16/23           reasons [3] 7/11     rifle [1] 20/20
  provide [3] 12/13 8/15 9/15               right [17] 3/1 3/3
  12/23 13/18          recess [1] 22/24      3/11 4/8 4/21 6/25
  provision [1] 12/5 record [2] 2/6 23/4 9/20 11/10 13/11
  public [4] 2/21 19/6 recorded [1] 1/24 13/14 13/22 16/9
  19/8 19/10           Recording [1] 1/24 16/24 18/24 22/1
  pull [4] 10/23 13/2 regularly [1] 20/3 22/11 22/24
  13/3 13/10           reign [1] 9/22       rights [6] 3/17 4/8
  pulls [1] 13/9       reinterpret [1] 7/20 4/11 5/12 19/21
  purposes [1] 19/7 RELIEF [1] 1/13 19/23
  put [1] 14/12        rely [1] 17/2        ROBERTS [12] 1/5
                       relying [1] 18/2      1/17 2/4 2/7 2/15
  R                     18/21                           some [4] 12/3 12/4
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 36 of 40 PageID 597

  ROBERTS... [7]       second [12] 1/22                  12/14 13/18
   12/24 17/5 18/6      2/25 3/3 3/5 3/6 4/8            somebody [3] 3/18
   18/25 20/13 20/18 4/10 5/12 10/20                     9/24 11/20
   20/24                19/24 20/2 21/1                 something [26]
  Roberts' [2] 16/12 secondly [1] 8/16                  somewhat [1] 22/18
   19/16               see [4] 5/14 7/21                sorry [1] 12/15
  round [1] 13/1        11/7 11/22                      sort [6] 3/21 3/24
  RPR [2] 1/21 23/9 seems [1] 9/13                       5/18 8/17 12/14
  rules [1] 18/20      sent [7] 4/12 4/20                13/18
  ruling [1] 20/14      7/5 7/6 10/1 10/2               Specifically [1]
                        11/5                             2/24
  S                    serve [1] 2/21                   standing [1] 13/17
  safety [2] 19/6 19/8 settled [1] 21/18                stands [2] 14/4
  said [13] 6/3 7/1    several [1] 2/17                  16/14
   8/25 9/10 10/3      severed [1] 20/25                start [2] 2/13 14/20
   10/17 11/23 13/8    She [3] 20/2 20/3                starts [1] 10/6
   14/6 15/1 15/23      20/3                            state [5] 4/2 14/18
   16/2 16/3           she's [2] 12/9 20/1               17/17 18/4 19/6
  same [2] 12/3 15/18 shooting [2] 10/16                states [4] 1/1 1/14
  say [13] 2/16 2/24 20/3                                20/10 23/10
   3/1 6/17 7/13 8/5   should [3] 5/21                  statute [11] 4/21
   8/16 8/19 12/23      5/23 6/21                        5/19 8/12 8/23 12/1
   13/15 16/10 17/1    shouldn't [1] 9/14                12/25 13/5 13/6
   19/17               show [1] 19/20                    17/21 19/7 19/8
  saying [5] 7/15 8/10 showing [1] 8/3                  statutory [2] 6/12
   8/11 11/17 18/11    shown [1] 19/1                    10/7
  says [2] 9/11 15/10 shows [1] 11/5                    still [3] 16/5 19/20
  screwdriver [8] 8/7 sic [1] 10/7                       19/24
   8/20 8/22 10/3 14/5 simple [1] 17/8                  stock [31]
   15/24 17/9 17/24    single [1] 13/1                  stocks [18] 5/17
  se [3] 1/17 18/17    so [46]                           5/21 6/4 6/12 6/21
  S                          T                5/9 7/10 14/23
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 37 of 40 PageID 598

  stocks... [13] 6/23 take [1] 7/14           14/25 16/4 18/3
   7/13 8/7 10/13      talk [2] 16/20 22/3 19/4 20/3 20/21
   10/15 11/9 11/18    talking [5] 6/20      these [4] 2/22 3/12
   11/24 11/25 14/7     11/16 20/19 21/4      7/15 10/18
   15/12 19/25 21/14 21/24                   they [39]
  Street [1] 1/20      Tallahassee [1]       they'd [1] 7/17
  strong [1] 20/1       1/20                 they're [10] 4/24
  strongly [1] 16/17 TAMPA [4] 1/2 1/6 8/7 8/10 10/3 10/5
  stuck [1] 15/1        1/23 20/1             11/22 11/24 11/25
  subject [3] 16/23 tell [2] 13/17 14/24 14/5 15/1
   20/16 20/22         testified [1] 17/7    they've [7] 7/1 7/25
  subsequently [1]     Texas [5] 4/20 7/6 9/8 9/10 11/12
   8/1                  7/6 15/22 17/14       11/17 15/23
  substantial [1] 2/24 TGW [1] 1/3           thing [6] 5/13 12/3
  success [2] 18/8     than [1] 13/1          14/25 15/18 16/25
   19/14               that [136]             17/18
  sue [1] 17/17        that's [34]           things [8] 2/17 3/12
  suffer [1] 17/5      their [5] 7/15 9/8     4/6 5/18 8/2 10/18
  suggesting [1] 4/24 9/18 14/13 21/15        19/19 21/15
  summary [1] 21/23 them [8] 4/12 6/19 think [22] 5/3 5/9
  supporter [1] 20/2 7/12 9/16 11/23          5/11 5/23 5/24 6/15
  suppose [2] 3/10      15/9 20/15 22/23      7/13 7/17 10/9
   17/9                themselves [1] 2/5 10/10 14/19 14/21
  sure [14] 7/8 11/14 then [8] 5/4 7/25       15/3 15/13 15/16
   14/23 15/23 16/24 9/21 10/1 10/8           16/11 19/15 19/20
   17/1 17/3 17/12      14/25 15/22 20/21 19/25 20/12 20/23
   17/17 17/17 17/20 there [13] 2/16 4/4 22/21
   20/4 20/16 21/6      4/5 4/25 5/4 5/8 8/2 thinks [1] 20/3
  SWEARINGEN [2] 10/14 14/21 14/23 this [27]
   1/8 2/4              20/8 22/17 22/17     THOMAS [1] 1/14
  s\ [1] 23/9          there's [10] 4/23     those [8] 3/23 4/6
  T                     13/10 14/5          UNITED [3] 1/1
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 38 of 40 PageID 599

  those... [6] 10/3    TRO [4] 16/18         1/14 23/10
   14/6 16/1 16/3 17/6 16/19 16/25 17/1     unless [1] 19/13
   19/22               true [4] 3/16 3/19 unquote [2] 17/8
  threat [4] 2/19 2/19 12/19 18/5            17/10
   2/25 4/13           truly [1] 5/11       until [3] 3/13 16/23
  three [3] 7/5 15/9 trying [4] 5/24 6/17 21/18
   18/7                 22/12 22/14         untimeliness [1]
  throughout [2]       two [15] 7/2 7/11     16/16
   19/6 20/15           7/11 8/15 9/6 9/15 unusual [1] 20/5
  tighten [1] 21/8      11/2 13/3 13/9 13/9 up [2] 10/23 21/8
  time [4] 7/21 7/24 15/23 16/1 17/5        upon [2] 17/2 18/2
   15/2 22/20           17/6 18/25          use [2] 10/7 15/5
  to --to [1] 8/24     TYLER [1] 1/5        used [1] 22/8
  told [1] 17/7        type [4] 12/7 12/23 V
  tool [5] 8/20 8/20    13/20 15/5
                                            value [1] 19/22
   8/21 8/22 8/23      U                    Vegas [2] 10/15
  touch [1] 5/8        Uh [2] 4/14 22/19 20/6
  tough [1] 22/10      Uh-huh [2] 4/14      versed [1] 2/14
  trademarks [1]        22/19               videos [1] 11/4
   16/20               unconstitutional [4] violate [1] 18/20
  transcript [4] 1/13 6/4 6/13 17/21 21/1 violating [1] 21/1
   1/25 17/10 23/4     under [2] 13/5       violation [1] 5/11
  Transcription [1]     15/17               VMC [2] 1/3 2/4
   1/25                understand [9] 6/2 voted [1] 12/9
  Transcriptionist [1] 6/11 7/8 7/23 8/8
    1/21                                    W
                        8/13 9/3 11/1 16/21
  tried [3] 12/24 13/5 understandable [1] want [11] 5/20 6/2
   19/20                20/7                 8/19 9/23 11/24
  trigger [10] 7/16 understandably [1] 16/9 17/13 18/11
   8/9 9/9 10/2 12/3    10/17                19/13 19/17 20/8
   13/2 13/4 13/10     Understood [1] 5/6 wanted [2] 5/13
  W                  7/25 8/12 10/11          WILSON [1] 1/14
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 39 of 40 PageID 600

  wanted... [1] 17/9 10/12 10/12 10/15 without [2] 15/18
  wants [2] 21/21    16/6 19/1 20/7            15/19
  22/2               20/25 22/22              word [1] 8/23
  was [24]           weren't [2] 4/24         worth [2] 22/12
  wasn't [1] 16/23   22/21                     22/14
  waste [1] 21/19    West [1] 1/20            would [37]
  way [2] 7/20 13/15 what [28]                wouldn't [10] 7/21
  WAYNE [1] 1/5      what's [3] 5/19           8/16 9/10 9/11 12/1
  we [10] 2/18 3/10 11/21 19/3                 14/6 14/11 15/6
  3/13 10/17 12/24   whatever [3] 9/23 16/2 16/3
  13/18 13/23 17/3   9/25 21/4                Y
  18/5 18/9          whatsoever      [1]
                     10/25                    yeah [6] 9/20 9/21
  we're [6] 6/20 9/6                           12/12 18/13 19/11
  9/22 11/16 17/16   when    [3]  7/14  8/11
                     14/24                     19/12
  21/24                                       yes [8] 3/22 7/7
  we've [3] 12/24    where    [3]  7/24  8/12
                     9/4                       8/24 9/7 13/13 15/3
  13/5 18/7                                    15/25 20/23
  weapon [5] 8/21    whether     [9]  3/13
                     4/4  6/21   6/21  8/25   you [132]
  10/8 10/24 15/4                             you're [15] 3/14
  21/3               12/5   13/9  13/15
                     21/20                     4/12 6/7 6/10 6/11
  weapons [1] 20/3                             8/6 8/9 9/23 10/22
  well [13] 2/14 3/7 which    [10]   5/4 7/3
                     8/2  8/6  8/11   13/11    11/7 11/19 16/22
  5/15 10/23 12/16                             18/19 18/20 18/21
  14/1 16/11 16/13   16/16    16/22   19/10
                     21/2                     you've [6] 5/20 5/22
  18/7 20/16 20/17                             7/16 16/11 16/15
  21/20 22/5         who   [1]   20/7
                     whole    [1]  9/6         19/15
  well-versed [1]                             your [27]
  2/14               why   [4]   7/13  7/17
                     8/22   20/24             Your Honor [12]
  went [4] 4/1 4/21                            2/9 12/6 12/10
  11/2 13/9          will [3]   20/16   20/17
                     22/24                     13/12 14/21 16/11
  were [13] 7/6 7/13                           18/5 18/16 18/24
  Y
Case 8:18-cv-01062-VMC-TGW Document 69-2 Filed 11/16/18 Page 40 of 40 PageID 601

  Your Honor... [3]
  19/13 21/9 22/4
